DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 28 February 2021 is acknowledged.  Claims 1, 2, and 6-10 are examined on the merits.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 February 2021.
Information Disclosure Statement
The information disclosure statement filed 31 December 2020 is acknowledged and considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, the substitutions of amino acids at positions 1, 2, 8, 9, 11, 13, are unclear due to different definitions of what is considered similar to the amino acids present at positions 1, 2, 8, 9, 11, 13, and 14 of sequence ID 1.  At least two different definitions are present in the art.  It is noted that applicants discuss substitutions (specification, page 7, second paragraph).  These limitations do not limit how sequence ID 1 can be varied to be considered as part of claim 2.  
The first definition is from Sigma-Aldrich (“Amino Acids reference charts”, https://www.sigmaldrich.com/life-science-metabolomics/learning-center/amino-acid-reference-chart.html, 1991, accessed 21 April 2021).   When this definition is applied to sequence 1 the sequence of claim 2 is the following: [rhk][tncqs]gacfc[vimla][ialmv]y[ncqst]g[ialmv][laimv]yp where amino acids in brackets are alternatives to each other.
STN CAS Registry: Exact and pattern searching of protein sequences, 2008, page 12).  When this definition is applied to sequence 1 the sequence of claim 2 is the following: [rhk][tagps]gacfc[viml][imlv]y[ndqe]g[imlv][limv]yp where amino acids in brackets are alternatives to each other.
When these two alternatives are analyzed amino acid in positions 2, 8, 9, 13, and 14 are different.  Based on this analysis the sequence of claim 2 is unclear because the substitutions are not clear.
Claims 6-9 are unclear because no active method step is recited.
Claim 10 is unclear because the polypeptides being used are not clearly claimed.  Is a polypeptide of sequence 1 or sequence 2 being used?  As shown by the issues with claim 2, the variants at positions 2, 8, 9, 13, and 14 do not have clear metes and bounds.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9 are rejected under 35 U.S.C. 101 because the claims are drawn to both compounds and a method of use.  A claim can only be drawn to one statutory class of invention at a time.  
Conclusion
Claim 1 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: ZHANG (WO 2019095685, published 23 May 2019) describes sequence ID number 1, which is the same as instantly claimed sequence #1.  This reference is not prior art because the inventive entity is the same and is published after the effective filing date of the instant application, 16 June 2018.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699